Citation Nr: 0925496	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  03-00 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 15, 1999, 
for the grant of service connection for sacroidosis with 
chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel
INTRODUCTION

The Veteran served on active duty from May 1968 to September 
1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a series of decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, 
collectively granting service connection for sacroidosis with 
chronic obstructive pulmonary disease (COPD) effective 
retroactively from April 15, 1999.  The Veteran's wants an 
earlier effective date.  

In a February 2004 decision, the Board affirmed the RO's 
decision and denied an effective date earlier than April 15, 
1999, for the grant of service connection for sacroidosis 
with COPD.  The Veteran appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court/CAVC).  The Court 
affirmed the Board's decision in an October 2006 decision, 
and the Veteran appealed the Court's decision to the United 
States Court of Appeals for the Federal Circuit 
(Federal Circuit Court).  In January 2008, the Federal 
Circuit Court reversed the Court's decision and remanded the 
case to the Court for consideration of 10 U.S.C. § 1218.  The 
Court, in turn, has since issued a memorandum decision in 
April 2008 vacating the Board's February 2004 decision and 
remanding the case to the Board for any necessary further 
development followed by readjudication of the claim.

To comply with the Court's memorandum decision, the Board in 
turn is remanding this case to the RO via the Appeals 
Management Center (AMC).




REMAND

In assigning an effective date of April 15, 1999, for the 
grant of service connection for the disability at issue, it 
was determined that was the date the RO had received the 
Veteran's initial claim, either formal or informal - keeping 
in mind that his military service had ended many years 
earlier in September 1970.  See 38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i) (indicating the effective date of an 
award of disability compensation will be the day following 
the Veteran's discharge from service - if he filed a claim 
within one year of his discharge from service.  Otherwise, 
the effective date will be the date he eventually filed a 
claim).

On appeal to the Court, the Veteran argued that the Board's 
decision should be vacated and remanded because the Board had 
issued its decision on a less than fully developed record 
because it had failed to consider and apply 10 U.S.C. § 1218, 
as required by 38 U.S.C. § 7104(a), which mandates that Board 
decisions be based on the "entire record in the proceeding 
and upon consideration of all evidence and material of record 
and applicable provisions of law."  The Court initially 
disagreed and in October 2006 affirmed the Board's decision, 
concluding that section 1218 was not "applicable" law 
within the meaning of section 7104 because section 1218 
imposed "no obligation upon the Secretary [of VA] and failed 
to provide any remedy in the veterans-benefits context."  
McGee v. Nicholson, 20 Vet. App. 472, 475 (2006).  The Court 
further held that the Board had not erred in concluding there 
was no evidence the appellant-Veteran had filed a claim for 
service connection prior to April 15, 1999.

On appeal, however, the Federal Circuit Court reversed the 
Court's holding, concluding instead in January 2008 that the 
Court had erroneously interpreted the statutory term 
"applicable" as used in 38 U.S.C. § 7104(a).  McGee v. 
Peake, 511 F.3d 1352, 1356-57 (Fed. Cir. 2008).  The Federal 
Circuit Court stated that a provision of law is 
"applicable" if "it is relevant to the Board decision."  
Id. at 1357-58.  The Federal Circuit Court concluded this 
interpretation of "applicable" was consistent with the 
plain meaning of the statute and with the statutory framework 
within which VA claims are adjudicated.  Id.

The Federal Circuit found that VA has a duty to obtain 
relevant records pertaining to "[t]he claimant's active 
military, naval, or air service that are held or maintained 
by a government entity" and that this statutory duty "does 
not excuse VA's obligation to fully develop the facts...based 
on speculation as to the dispositive nature of relevant 
records."  Id. at 1358 (quoting 38 U.S.C. § 5103A(c)(1)).  
The Federal Circuit Court concluded that section 1218 was 
relevant to the appellant-Veteran's claim because it 
indicates that his military service personnel file may 
contain documentary evidence that may show whether he had 
filed a claim for VA benefits prior to his discharge from 
service.  Accordingly, the Federal Circuit Court reversed the 
Court's decision and remanded the appellant-Veteran's claim 
to the Court for consideration of 10 U.S.C. § 1218.  And as 
indicated, the Court has since issued a memorandum decision 
in April 2008 vacating the Board's February 2004 decision and 
remanding the case for consideration of section 1218 when 
readjudicating the claim for an earlier effective date.

But prior to readjudicating the claim and considering section 
1218, the Board needs to obtain the Veteran's military 
service personnel file to determine whether he filed a claim 
for VA compensation benefits prior to his discharge from the 
Marine Corps in September 1970 since he was medically 
discharged due to his sacroidosis.  McGee, 511 F.3d at 1358.  
The Federal Circuit Court has determined § 1218 relevant 
because it obligated the Marine Corps to ensure the Veteran, 
when discharged for medical reasons:  (1) had made a claim 
for compensation, pension, or hospitalization, to be filed 
with VA; or had refused to make such a claim; or (2) had 
signed a statement that his right to make such a claim had 
been explained to him, or had refused to sign such a 
statement."  Id.  



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Contact the U.S. Marine Corps and 
request the Veteran's complete military 
service personnel records, including 
records associated with his medical 
discharge to determine whether he filed a 
claim for VA benefits (especially for 
sarcoidosis and/or COPD) prior to his 
discharge from service or was presented 
this opportunity and declined or refused 
to file such a claim.

2.  Then readjudicate the claim for an 
effective date earlier than April 15, 
1999, for the grant of service connection 
for sacroidosis with COPD in light of the 
additional evidence.  This readjudication, 
in particular, includes considering 
10 U.S.C. § 1218 insofar as whether the 
Veteran filed a claim for VA benefits 
(especially for sarcoidosis and/or COPD) 
prior to his discharge from service or was 
presented this opportunity and declined or 
refused to file such a claim.  If his 
claim for an earlier effective date is not 
granted to his satisfaction, send him and 
his representative a Supplemental 
Statement of the Case and give them an 
opportunity to respond before the record 
is returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




